department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar 20né uniform issue list legend custodian a bank b amount d amount e amount f amount g dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested years old on july funds totaling amount d were distributed from a youare traditional individual_retirement_account ira under code sec_408 maintained with custodian a and deposited in a non retirement account with bank b funds totaling amount e were used for personal expenses included in amount e is amount f which is your required_minimum_distribution under sec_401 for taxable_year - with the remaining funds you purchased two cashier checks amount g and placed them in a safety deposit box at bank b due to some stress and confusion you were unable to understand the rollover requirements for this transaction asa result you failed to complete the rollover of amount g within the 60-day limit contained in sec_408 based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount g from custodian a because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 lr b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed bya financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you demonstrates that the rollover of funds from your ira to another ira was not made within days some of the funds were taken out of the ira as a required_minimum_distribution under code sec_401 another part of the ira funds was used for personal expenses due to some confusion you were unable to understand the rollover rules of sec_408 could not reasonably satisfy the requirement that the funds not used for personal expenses or representing a required_minimum_distribution under sec_401 be deposited in an ira within days of the distribution from custodian a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g in your ira account with custodian a you are granted a period of days from the issuance of this tuling letter to complete the rollover of amount g to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount g will be considered rollover_contributions within the meaning of sec_408 of the code under these circumstances you no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact se t ep ra t1 at sincerely yours carlton watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
